                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ENNIS LEE BROWN,

                          Plaintiff,
      v.                                          Case No. 16-cv-241-pp

JACOB GENNRICH, MARLON HANNAH,
MICHAEL HUBER, and MICHAEL NINKOVIC,

                        Defendants.
______________________________________________________________________________

ORDER DENYING DEFENDANTS’ MOTION FOR CONTEMPT (DKT. NO. 158)
______________________________________________________________________________

      On January 6, 2020, the court denied the plaintiff’s motion to compel

discovery, granted the defendants’ request for reasonable expenses (including

attorney’s fees incurred in opposing the plaintiff’s motion to compel) and

ordered the defendants to submit documentation of reasonable expenses. Dkt.

No. 134 at 11. The defendants submitted the required documentation of the

expenses they incurred in opposing the plaintiff’s motion to compel, dkt. no.

144, and on February 21, 2020, the court ordered the plaintiff to pay counsel

for defendants the sum of $214.95 by April 24, 2020, dkt. no. 148 at 3.

The defendants since have filed a motion for a finding of civil contempt against

the plaintiff based on his failure to comply with the February 21, 2020 order.

Dkt. No. 158. The court will deny the defendants’ motion because the plaintiff

has shown that he lacks resources to pay the defendants.

      In support of their motion for contempt, the defendants state that not

only has the plaintiff failed to comply with the court’s order, he has not made


                                        1

           Case 2:16-cv-00241-PP Filed 07/10/20 Page 1 of 4 Document 170
any reasonable effort to comply. Dkt. No. 158 at 3-6. The defendants request

an order (1) finding the plaintiff in contempt of the court’s prior order; (2)

sanctioning the plaintiff for his continued disregard of the court’s orders and

litigious behavior; and (3) awarding reasonable expenses incurred in bringing

the instant motion. Dkt. No. 158 at 1. The plaintiff filed a response in which he

requests that the court disregard the motion as moot because, among other

reasons, he is indigent and has no ability to pay any fees. Dkt. No. 161 at 1. He

has included trust account statements from October 2019 through May 2020

which reflect that the plaintiff owes thousands of dollars in “Debts and

Obligations,” and has a $0 regular account balance, an approximate $43

release account balance and a $0 release savings balance. Dkt. No. 161-2 at 1-

20.

      To prove contempt, the movant “must establish by clear and convincing

evidence that (1) a court order sets forth an unambiguous command; (2) the

alleged contemnor violated that command; (3) . . . the alleged contemnor did

not substantially comply with the order; and (4) the alleged contemnor failed to

make any reasonable effort to comply.” United States SEC v. Hyatt, 621 F.3d

687, 692 (7th Cir. 2010) (citing Prima Tek II, LLC v. Klerk’s Plastic Indus., B.V.,

525 F.3d 533, 542 (7th Cir. 2008)). Inability to pay is a valid defense to

contempt proceedings and the plaintiff has the “burden of establishing ‘clearly,

plainly, and unmistakably’ that ‘compliance is impossible.’” Lightspeed Media

Corp. v. Smith, 761 F.3d 699, 712 (7th Cir. 2014) (emphasis in original).




                                         2

        Case 2:16-cv-00241-PP Filed 07/10/20 Page 2 of 4 Document 170
      The defendants contend that the plaintiff has not shown that he is

unable to pay. They base this argument on a statement the plaintiff made in a

letter the court received from the plaintiff on May 4, 2020, in which he stated

“when I have money sent in[,] I have it sent to others to help me and them.”

Dkt. No. 157 at 2. This statement does not support a finding of contempt. First,

the letter from which the defendants pull this single sentence was a four-page,

single-spaced document in which the plaintiff was expressing (as he has many

times in other cases before the court) his frustration with the fact that he feels

that he is not seen or heard by the court. In the paragraph containing the

referenced sentence, the plaintiff was trying to convince the court that he is

hardworking and tries to help others. While the tone of the plaintiff’s

communications with the court is sometimes—maybe often—contentious, the

court has extensive experience with the defendant and believes that he tries to

comply with the court’s orders.

      Second, the sentence says that “when” the plaintiff has money sent in, he

sends it to others. He does not identify a date or a date range for when he has

received money. The plaintiff’s trust account statements from October 2019

(around the time the court issued its scheduling order) through May 2020 do

not show any deposits that would allow him to pay the amount that the court

awarded the defendants, especially considering his thousands of dollars of

other debts and obligations. The plaintiff simply lacks the funds to pay the

defendants, and the record shows no evidence to the contrary. The plaintiff has

shown that he is unable to pay the amount awarded to the defendants. See


                                         3

        Case 2:16-cv-00241-PP Filed 07/10/20 Page 3 of 4 Document 170
Johnson v. A.W. Chesterton Co., 18 F.3d 1362, 1366-67 (7th Cir. 1994). The

court will therefore deny the defendants’ motion for contempt.

      Finally, the plaintiff has filed a request that the Clerk of Court enter

default against defendant Marlon Hannah for his failure to answer or otherwise

plead. Dkt. No. 165. Defendant Hannah answer answered the complaint on

January 6, 2020, dkt. no. 135, as ordered by the court on that date, dkt. no.

134 at 2-4, 11.

      The court DENIES the defendants’ motion for contempt. Dkt. No. 158.

      Dated in Milwaukee, Wisconsin this 10th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         4

        Case 2:16-cv-00241-PP Filed 07/10/20 Page 4 of 4 Document 170
